288 F.2d 890
GULF COAST EXPRESS, Appellant,v.James P. MITCHELL, Secretary of Labor, United statesDepartment of Labor.(Arthur J. Goldberg, Secretary of Labor,substituted as party appellee in the place and stead ofJames P. Mitchell, resigned) Appellee.
No. 18786.
United States Court of .appeals Fifth Circuit.
April 12, 1961.

No appearance for appellant.
Bessie Margolin, Asst. Sol., U.S. Dept. of Labor, Washington, D.C., and Earl Street, Regional Attorney, Dept. of Labor, Dallas, Tex., for appellee.
Before RIVES, JONES and BROWN, Circuit Judges.
PER CURIAM.


1
The appeal is dismissed for want of prosecution.  See Rule 24, subd. 5, 5th Cir., 28 U.S.C.A., Birmingham Fire Ins. Co. of Pennsylvania, v. Kight, 5 Cir., 1952, 195 F.2d 178.


2
Dismissed.